 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10   DEBRA ESTERCES,                          CASE NO.: 2:18-cv-01121-TLN-KJN
11                  Plaintiff,
                                             ORDER ON STIPULATION TO EXTEND
12          v.                               EXPERT DISCLOSURE DEADLINES
13   SOUTHERN MONO
     HEALTHCARE DISTRICT DBA                 District Judge:   Hon. Troy L. Nunley
14   MAMMOTH HOSPITAL; AND                   Magistrate Judge: Hon. Kendall J. Newman
     DOES 1 THROUGH 10,
15                                            Action Filed: May 4, 2018
                    Defendants.               Trial Date: None Set
16
17
18          Pending before the Court is the Stipulation to Extend Expert Disclosure
19   Deadlines, filed by Plaintiff Debra Esterces and Defendant Southern Mono
20   Healthcare District (“SMHD”). Upon review of the stipulation, the Court finds
21   good cause for the extension requested.
22          The following deadlines in the Court’s scheduling order shall be modified:
23               • Expert Disclosure Deadline – June 14, 2019 to August 7, 2019.
24               • Rebuttal Expert Disclosure Deadline – July 12, 2019 to September 6,
25                  2019.
26   ///
27   ///
28   ///
                                              -1-
                  ORDER ON STIPULATION TO EXTEND EXPERT DISCLOSURE DEADLINES
     1757703v1                                                  Case No. 2:18-cv-01121-TLN-KJN
 1          The remaining deadlines, including the October 14, 2019 deadline to file
 2   dispositive motions, shall remain unchanged.
 3   IT IS SO ORDERED.
 4   Dated: May 20, 2019
 5
 6                                                  Troy L. Nunley
                                                    United States District Court Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
                 ORDER ON STIPULATION TO EXTEND EXPERT DISCLOSURE DEADLINES
     1757703v1                                                 Case No. 2:18-cv-01121-TLN-KJN
